Title: To John Adams from Tristram Dalton, 5 June 1800
From: Dalton, Tristram
To: Adams, John



Sir
City of Washington June 5th: 1800

The Inhabitants of the City of Washington rejoice in the opportunity which Your Presence this day affords them of paying to You their unfeigned respect, and of giving You a welcome to the City, which, by the Acts of the Union, has become the Metropolis of the United States.—
We have long anticipated this day—We consider this, Your first, visit to Columbia as a high gratification, and look forward, with satisfaction, to the period when we shall behold You opening the Congress in this Edifice, the Capitol of our Country.—
We cannot be insensible to the blessings which Providence has been pleased to bestow, in a particular manner, on this situation; in the enjoyments of which, we have the felicity of knowing that, our Government is on the point of participating.—
In offering our gratulations on Your arrival, we join in wishes that You may spend among us the Evening of a long, as You have spent, in other places, the Morning of an useful and honorable Life.—
Tristram Daltonby Order